Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 CUSIP 144A: 60741HA A8 (ISIN: US60741HAA86) CUSIP Regulation S: U6071VA A7 (ISIN: USU6071VAA71) LETTER OF TRANSMITTAL With respect to the Exchange Offer Regarding the 9¾% Senior Notes due 2014 issued by Mobile Services Group, Inc. and Mobile Storage Group, Inc. THE EXCHANGE OFFER WILL EXPIRE AT 5:00 PM, NEW YORK CITY TIME, ON , 2007 To My Broker or Account Representative: I, the undersigned, hereby acknowledge receipt of the Prospectus, dated , 2007 (the Prospectus) of Mobile Services Group, Inc., a Delaware corporation, and Mobile Storage Group,
